69 F.3d 553
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Hugh LOEBNER.
Appeal No. 95-1381.
United States Court of Appeals, Federal Circuit.
Oct. 3, 1995.

PTO
REMANDED.

ORDER

1
Upon consideration of the Joint Motion for Remand, it is ORDERED that the Joint Motion for Remand is granted and that the case is remanded to the Patent and Trademark Office.